UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JACK BIZELIA, et. al.                                          :
                                                               :
                                       Plaintiffs,             :   20-CV-8065 (JPC) (OTW
                                                               :
                      -against-                                :   ORDER
                                                               :
CLINTON TOWERS MANAGEMENT, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         By April 30, 2021, Defendants shall file a Proposed Case Management Plan for Pro Se

cases, available at https://www.nysd.uscourts.gov/hon-ona-t-wang. Disagreements regarding

the proposed discovery schedule shall be explained in a joint status letter attached to the

Proposed Case Management Plan.

         Defendants are directed to mail a copy of this Order and ECF 26 to pro se Plaintiffs by

trackable means and file proof of service on the docket by April 30, 2021.


         SO ORDERED.



                                                                        s/ Ona T. Wang
Dated: New York, New York                                             Ona T. Wang
       April 28, 2021                                                 United States Magistrate Judge




                                                               1
